 

 

EXHIBIT 10.10

 

REGO PARK II RESIDENTIAL MANAGEMENT AND DEVELOPMENT AGREEMENT

THIS REGO PARK II RESIDENTIAL MANAGEMENT AND DEVELOPMENT AGREEMENT dated as of
the 21st day of March, 2014 (the “Management Agreement”) between ALEXANDER’S OF
REGO RESIDENTIAL LLC, a Delaware limited liability company having an office c/o
Vornado Realty Trust, 210 Route 4 East, Paramus, New Jersey, 07652 (the “Owner”)
and VORNADO MANAGEMENT CORP., a New Jersey corporation having an office at c/o
Vornado Realty Trust, 210 Route 4 East, Paramus, New Jersey, 07652 (“Manager”).

IN CONSIDERATION of the mutual promises and covenants herein contained. Owner
and Manager agree as follow:


ARTICLE I

APPOINTMENT OF MANAGER


A.                OWNER HEREBY APPOINTS MANAGER, ON THE CONDITIONS AND FOR THE
TERM HEREINAFTER PROVIDED, TO ACT FOR IT IN THE OPERATION, MAINTENANCE,
MANAGEMENT AND DEVELOPMENT OF THE PROPERTY IDENTIFIED ON EXHIBIT A ATTACHED
HERETO AND MADE A PART HEREOF (THE “PROPERTY”), WHICH MANAGEMENT AND DEVELOPMENT
DUTIES ARE MORE PARTICULARLY DESCRIBED IN ARTICLES IV AND V. MANAGER HEREBY
ACCEPTS SAID APPOINTMENT TO THE EXTENT OF, AND SUBJECT TO, THE CONDITIONS SET
FORTH BELOW.


ARTICLE II

TERM

The term of this Management Agreement shall commence January 1, 2014 (the
“Effective Date”) and shall continue until the date of Substantial Completion of
the Property (the “Initial Expiration Date”) unless this Management Agreement
shall be terminated and the obligations of the parties hereunder shall sooner
cease and terminate, as hereinafter provided; provided, however, that the term
of this Management Agreement shall automatically extend for consecutive one-year
periods following the Initial Expiration Date unless Manager or Owner provides
the other with written notice, at least six months prior to the beginning of any
such additional one-year period, of its election to terminate this Management
Agreement.


ARTICLE III

MANAGEMENT AND DEVELOPMENT FEE


A.                OWNER SHALL PAY MANAGER, AS MANGER’S ENTIRE COMPENSATION FOR
THE SERVICES RENDERED HEREUNDER IN CONNECTION WITH THE MANAGEMENT OF THE
PROPERTY, A MANAGEMENT FEE (THE “MANAGEMENT FEE”) EQUAL TO ONE HUNDRED TWENTY
THOUSAND DOLLARS $120,000.00 PER ANNUM, PAYABLE IN EQUAL MONTHLY INSTALLMENTS,
IN ARREARS, IN THE AMOUNT OF $10,000.00 ON THE TENTH DAY OF EACH CALENDAR MONTH
BEGINNING WITH THE FIRST CALENDAR MONTH AFTER THE EFFECTIVE DATE.


 

1

 

--------------------------------------------------------------------------------

 
 

 


B.                 OWNER SHALL PAY MANAGER, AS MANGER’S COMPENSATION FOR THE
SERVICES RENDERED HEREUNDER IN CONNECTION WITH THE DEVELOPMENT OF THE PROPERTY,
A DEVELOPMENT FEE (THE “DEVELOPMENT FEE”) (THE DEVELOPMENT FEE AND THE
MANAGEMENT FEE ARE SOMETIMES REFERRED TO HEREIN, COLLECTIVELY, AS THE
“MANAGEMENT AND DEVELOPMENT FEE”) EQUAL TO (I) FIVE PERCENT (5%) OF THE TOTAL
DEVELOPMENT COSTS (AS HEREINAFTER DEFINED) WITH RESPECT TO THE PROPERTY, PLUS
(II) GENERAL OVERHEAD AND ADMINISTRATIVE EXPENSES EQUAL TO ONE PERCENT (1%) OF
THE TOTAL DEVELOPMENT COSTS WITH RESPECT TO THE PROPERTY. UPON SUBSTANTIAL
COMPLETION OF THE PROPERTY, AS HEREINAFTER DEFINED, OWNER SHALL PAY TO MANAGER
THE DEVELOPMENT FEE.

 As used herein, the following terms shall have the following meanings:

“Development Budget” shall mean, collectively, the capital budgets and
development schedules setting forth the Development Costs to be incurred in
connection with the Property, as prepared by Manager and approved by Owner and
as more particularly described in Article V hereof.

“Development Costs” shall mean the costs incurred by Owner in accordance with
the Development Budget in connection with the planning, design and construction
, and development or redevelopment of the Property, including, without
limitation, fees of any construction manager, general contractor or any other
third-party professionals unaffiliated with Manager and costs set forth in the
Development Budget that  may be reimbursed by tenants at the Property for
improvements outside the leased premises of those tenants. Notwithstanding the
foregoing, in no event shall Development Costs include costs paid for or
reimbursed by the tenants for improvements inside the leased premises of those
tenants, the Development Fee, costs of the land and, with respect to loans made
to Owner, interest, commitment fees and points.

 “Substantial Completion” shall mean the date on which (a) all punch list items
and landscaping at the Property have been completed, (b) the planning, design,
construction and development of the Property have been completed, as certified
by the Owner’s architect, in accordance with the plans and specifications
therefor approved by Owner, (c) all necessary occupancy and other permits have
been obtained with respect to the work completed at the Property for which
Manager has any obligation hereunder and (d) if leases are then in effect at the
Property, the portions of the Property demised under the leases have been
delivered for possession to the tenants thereunder in accordance with the terms
thereof, the tenants have otherwise taken possession of the demised premises,
or, if tenants cannot take possession due to Owner’s obligation to perform
tenant improvement work, tenant improvement work has commenced thereunder.


C.                 MANAGER SHALL RECEIVE NO COMMISSIONS, FEES OR OTHER
COMPENSATION (OTHER THAN THE, MANAGEMENT AND DEVELOPMENT FEE) IN CONNECTION WITH
ANY LEASING OR SALE OF ANY PART OF OR THE ENTIRE PROPERTY OR THE PROCURING OF
ANY FINANCING OR REFINANCING WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT
NOTHING CONTAINED HEREIN SHALL IN ANY WAY RESTRICT THE COMMISSIONS, FEES AND
OTHER COMPENSATION OTHERWISE PAYABLE TO ANY AFFILIATE OF MANAGER BY OWNER
PURSUANT TO A LEASING AGREEMENT, WHICH HEREINAFTER MAY BE EXECUTED.


 

2

 

--------------------------------------------------------------------------------

 
 

 


D.                IN THE EVENT THAT MANAGER DESIRES TO PROVIDE SERVICES NOT
REQUIRED TO BE PERFORMED HEREUNDER (“ADDITIONAL SERVICES”) FOR THE BENEFIT OF A
TENANT OF THE PROPERTY, MANAGER SHALL NOTIFY OWNER IN ADVANCE OF ITS INTENTION
TO PROVIDE ADDITIONAL SERVICES TO A TENANT OR TENANTS WHERE THOSE SERVICES ARE
SUBSTANTIAL IN NATURE. OWNER SHALL HAVE THE RIGHT TO PROHIBIT MANAGER FROM
UNDERTAKING SUCH SERVICES, IF, IN ITS JUDGMENT, THE PERFORMANCE BY MANAGER OF
THE ADDITIONAL SERVICES WOULD ADVERSELY AFFECT THE PROFESSIONAL RELATIONSHIP AND
DUTIES OF MANAGER CREATED BY THIS MANAGEMENT AGREEMENT.


ARTICLE IV

MANAGEMENT SERVICES


A.                MANAGER AGREES TO OPERATE AND MANAGE THE PROPERTY AND TO
PERFORM OR CAUSE TO BE PERFORMED BY OUTSIDE CONTRACTORS AND UNDER MANAGER’S
SUPERVISION, THE FOLLOWING FUNCTIONS ON BEHALF OF OWNER IN AN EFFICIENT AND
DILIGENT MANNER USING THE SAME STANDARD OF CARE, INCLUDING BIDDING AND SELECTION
PROCESSES, SEGREGATION OF FUNDS, INTERNAL CONTROLS AND INTERNAL AUDITING, USED
BY VORNADO REALTY TRUST IN CONNECTION WITH ITS BUSINESS AND IN CONNECTION WITH
PROPERTIES OWNED AND/OR MANAGED BY VORNADO REALTY TRUST:


1.                     PREPARING, OR CAUSING TO BE PREPARED AT OWNER’S EXPENSE,
AND FILING ALL INCOME, FRANCHISE AND OTHER TAX RETURNS RELATING TO THE PROPERTY
REQUIRED TO BE FILED BY OWNER.


2.                     KEEPING TRUE AND COMPLETE BOOKS OF ACCOUNT IN WHICH SHALL
BE ENTERED FULLY AND ACCURATELY EACH TRANSACTION OF OWNER’S BUSINESS RELATING TO
THE PROPERTY. THE BOOKS SHALL BE KEPT IN ACCORDANCE WITH THE ACCRUAL METHOD OF
ACCOUNTING, AND SHALL REFLECT ALL TRANSACTIONS OF OWNER’S BUSINESS RELATING TO
THE PROPERTY.


3.                     EXCEPT AS OTHERWISE PROVIDED HEREUNDER, PROCURING, AT
OWNER’S EXPENSE AND AT THE DIRECTION OF OWNER OR THE OWNER’S INSURANCE BROKERS
OR INSURANCE ADVISORS, ANY INSURANCE REQUIRED OR DESIRABLE IN CONNECTION WITH
OWNER’S BUSINESS RELATING TO THE PROPERTY OR THE EMPLOYEES REQUIRED TO OPERATE
OWNER’S BUSINESS RELATING TO THE PROPERTY AND ERRORS AND OMISSIONS INSURANCE FOR
MANAGER, UNDER WHICH OWNER SHALL BE THE SOLE BENEFICIARY.  MANAGER SHALL NOT
SETTLE ANY CLAIM FOR A SETTLEMENT AMOUNT IN EXCESS OF $100,000 WITHOUT THE
APPROVAL OF OWNER.


4.                     PROVIDING ALL GENERAL BOOKKEEPING AND ACCOUNTING SERVICES
REQUIRED BY THE PROVISIONS OF THIS AGREEMENT AT THE EXPENSE OF MANAGER. ANY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT ENGAGED BY MANAGER SHALL BE SUBJECT TO
THE APPROVAL OF OWNER AND ALL FEES AND EXPENSES PAYABLE TO SUCH ACCOUNTANT SHALL
BE AT OWNER’S EXPENSE. MANAGER SHALL MAINTAIN SEPARATE BOOKS AND RECORDS IN
CONNECTION WITH ITS MANAGEMENT OF THE PROPERTY UNDER THIS MANAGEMENT AGREEMENT,
WHICH BOOKS AND RECORDS SHALL BE KEPT IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES. OWNER SHALL HAVE THE RIGHT TO EXAMINE OR AUDIT THE

3

 

--------------------------------------------------------------------------------

 
 

 


BOOK S AND RECORDS AT REASONABLE TIMES AND MANAGER WILL COOPERATE WITH OWNER IN
CONNECTION WITH ANY SUCH AUDIT.


5.                     INVESTING FUNDS NOT OTHERWISE REQUIRED TO PAY THE COSTS
OF DAY-TO-DAY MAINTENANCE AND OPERATION OF THE PROPERTY OR IN THE OPERATION OF
OWNER’S BUSINESS PURSUANT TO GUIDELINES SET BY OWNER.


6.                     REPAIRING, MAKING REPLACEMENTS AND MAINTAINING THE
PROPERTY AND ALL COMMON AREAS AT THE PROPERTY AND PURCHASING ALL MATERIALS AND
SUPPLIES THAT MANAGER DEEMS NECESSARY TO REPAIR AND OPERATE AND MAINTAIN THE
PROPERTY, IN ORDER THAT THE PROPERTY SHALL REMAIN IN GOOD, SOUND AND CLEAN
CONDITION, AND MAKING SUCH IMPROVEMENTS, CONSTRUCTION, CHANGES AND ADDITIONS TO
THE PROPERTY (INCLUDING CAPITAL IMPROVEMENTS), AS MANAGER DEEMS ADVISABLE,
PROVIDED THAT MANAGER SHALL RECEIVE APPROVAL OF OWNER PRIOR TO UNDERTAKING ANY
IMPROVEMENTS, CONSTRUCTION, CHANGES OR ADDITIONS TO THE PROPERTY. OWNER SHALL
PAY ALL FEES, COSTS AND EXPENSES INCURRED BY MANAGER IN CONNECTION WITH THE
RETENTION OF OUTSIDE CONTRACTORS AND SUPPLIERS FOR THE PERFORMANCE OF ALL
REPAIRS, REPLACEMENTS AND MAINTENANCE OF THE PROPERTY IN THE EVENT THAT OWNER
DECIDES TO REMODEL OR EXTENSIVELY REFURBISH THE PROPERTY, OR ANY PART THEREOF.
MANAGER SHALL BE ENTITLED TO RECEIVE ADDITIONAL COMPENSATION FOR SERVICES
REQUIRED TO BE RENDERED BY IT FOR SERVICES SUCH AS SUPERVISION OF CONSTRUCTION
AND ALLOCATION OF OVERHEAD EXPENSE (I) TO THE EXTENT THAT TENANTS AT THE
PROPERTY REIMBURSE OWNER FOR SUCH COSTS AND (II) IF SUCH COSTS ARE NOT
REIMBURSABLE BY THE TENANTS AND SUCH REMODELING OR REFURBISHMENT SHALL BE ON A
SIGNIFICANT SCALE AND SHALL REQUIRE SIGNIFICANT WORK BY THE MANAGER, THE AMOUNT
OF SUCH ADDITION AL COMPENSATION PAYABLE TO MANAGER SHALL BE EQUAL TO MANAGER’S
COSTS IN CONNECTION WITH SUCH WORK, PLUS TWENTY PERCENT (20%) OF MANAGER’S
COSTS.


7.                     NEGOTIATING AND EXECUTING CONTRACTS FOR THE FURNISHING TO
THE PROPERTY OF ALL SERVICES AND UTILITIES, INCLUDING ELECTRICITY, GAS, WATER,
STEAM, TELEPHONE, CLEANING, SECURITY, VERMIN EXTERMINATION, ELEVATOR, ESCALATOR
AND BOILER MAINTENANCE AND ANY OTHER UTILITIES OR SERVICES, INCLUDING REPAIRS
AND MAINTENANCE OF THE BUILDINGS, OTHER IMPROVEMENTS AND COMMON AREAS AT THE
PROPERTY, OR SUCH OF THEM AS MANAGER DEEMS ADVISABLE TO ASSURE THAT THE PROPERTY
SHALL BE CAUSED TO BE AND REMAIN IN A GOOD, SOUND AND CLEAN CONDITION AND
PROPERLY OPERATING. ALL FEES, COSTS AND EXPENSES UNDER THE CONTRACTS SHALL BE
PAID BY OWNER.


8.                     SUBJECT TO THE TERMS OF ANY LOAN OR CREDIT AGREEMENT
ENTERED INTO BY OWNER WITH A LENDER AND AFFECTING THE PROPERTY, DEMANDING,
RECEIVING AND COLLECTING ALL RENTS, INCOME AND OTHER REVENUES, WHICH MANAGER
SHALL DEPOSIT IN A BANK ACCOUNT OR ACCOUNTS OF OWNER MAINTAINED BY MANAGER (WITH
ANY INTEREST THEREON FOR THE ACCOUNT OF OWNER) FOR THE DEPOSIT OF MONIES IN
REGARD TO THE PROPERTY; DISBURSING, DEDUCTING AND PAYING FROM SUCH RENTS, INCOME
AND REVENUES, SUCH AMOUNTS REQUIRED TO BE DISBURSED OR PAID IN CONNECTION WITH
THE REPAIR, MAINTENANCE AND OPERATION OF THE PROPERTY AND IN THE CARRYING OUT OF
MANAGER’S DUTIES. IN THE EVENT THAT MANAGER SHALL DETERMINE THAT FUNDS IN THE
ACCOUNTS ARE INSUFFICIENT TO MAKE NECESSARY DISBURSEMENTS OR PAYMENTS, MANAGER
SHALL NOTIFY

4

 

--------------------------------------------------------------------------------

 
 

 


OWNER PROMPTLY OF THE AMOUNT OF SUCH IN SUFFICIENCY. PROMPTLY AFTER (I) OWNER
RECEIVES SUCH NOTICE, OR (II) OWNER INDEPENDENTLY DETERMINES THAT SUCH FUNDS ARE
INSUFFICIENT, OWNER SHALL DETERMINE AND NOTIFY MANAGER AS TO THE ORDER OF
PRIORITY IN WHICH DISBURSEMENTS AND PAYMENTS SHALL BE MADE. DISBURSEMENTS OR
PAYMENTS SHALL INCLUDE, BUT NOT BE LIMITED TO, THE FOLLOWING ITEMS:

A.                   ALL ASSESSMENTS AND CHARGES OF EVERY KIND IMPOSED BY ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION (INCLUDING REAL ESTATE TAXES,
ASSESSMENTS, SEWER RENTS AND/OR WATER CHARGES) AND, INTEREST AND PENALTIES
THEREON; PROVIDED, HOWEVER, THAT THE INTEREST OR PENALTY PAYMENTS SHALL BE
REIMBURSED BY MANAGER TO OWNER IF IMPOSED BY REASON OF DELAY IN PAYMENT CAUSED
BY MANAGER’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR MATERIAL
MISAPPLICATION OF FUNDS (TO THE EXTENT SUCH MATERIAL  MISAPPLICATION OF FUNDS IS
NOT COVERED BY INSURANCE) (COLLECTIVELY, “MALFEASANCE”);

B.                  DEBT SERVICE ON ANY LOANS SECURED BY THE PROPERTY;

C.                   LICENSE FEES, PERMIT FEES, INSURANCE APPRAISAL FEES, FINES,
PENALTIES, LEGAL FEES, ACCOUNTING FEES INCURRED IN THE AUDITING OF TENANTS’
BOOKS AND RECORDS TO ESTABLISH AND COLLECT OVERAGE OR PERCENTAGE RENTS, AND ALL
SIMILAR FEES REASONABLY INCURRED IN CONNECTION WITH THE OWNERSHIP, MANAGEMENT OR
OPERATION OF THE PROPERTY, PROVIDED, HOWEVER, THAT ANY FINES OR PENALTIES SHALL
BE REIMBURSED TO OWNER BY MANAGER IF IMPOSED BY REASON OF DELAY IN PAYMENT
CAUSED BY MANAGER’S MALFEASANCE;

D.                  PREMIUMS ON ALL POLICIES OF INSURANCE;

E.                   SALARIES, WAGES AND OTHER RELATED EXPENSES, BONUSES AND
FRINGE BENEFITS FOR ON-SITE PERSONNEL, SERVICE CONTRACTS, UTILITIES, REPAIRS,
REPLACEMENTS, ON-SITE ADMINISTRATION EXPENSES AND MANAGER’S COMPENSATION;

F.                   THE MANAGEMENT AND DEVELOPMENT FEE AND ANY OTHER SUMS
PAYABLE HEREUNDER TO MANAGER;

G.                  CONTRIBUTIONS TO MERCHANTS ASSOCIATIONS, IF AND AS REQUIRED
BY ANY OUTSTANDING AGREEMENTS; AND ADVERTISEMENT AND PUBLIC RELATIONS COSTS FOR
PROMOTIONAL ACTIVITIES; AND

H.                  ANY AND ALL OTHER EXPENSES OR COSTS THAT ARE CUSTOMARILY
DISBURSED BY MANAGING AGENTS OF PROPERTIES COMPARABLE TO THE PROPERTY OR THAT
ARE REQUIRED IN ORDER FOR MANAGER TO PERFORM ITS DUTIES.

In no event shall Manager be required to pay any bills or charges from its own
funds, except as otherwise specifically provided herein.


 

5



--------------------------------------------------------------------------------



 
 

 


9.                     ENGAGING, AT THE EXPENSE OF OWNER, ANY OUTSIDE COLLECTION
AGENCY MANAGER DEEMS APPROPRIATE FOR THE COLLECTION OF RENT OR OTHER REVENUES OR
INSTITUTING, IN MANAGER’S NAME (BUT ONLY IF MANAGER SO ELECTS) OR IN THE NAME OF
OWNER, BUT IN ANY EVENT AT THE EXPENSE OF OWNER, ANY AND ALL LEGAL ACTIONS OR
PROCEEDINGS TO COLLECT RENT OR OTHER INCOME FROM THE PROPERTY OR TO OUST OR
DISPOSSESS TENANTS OR OTHER PERSONS THEREFROM, OR CANCELLING OR TERMINATING ANY
LEASE OR THE BREACH THEREOF OR DEFAULT THEREUNDER BY THE TENANT, AND HOLDING ALL
SECURITY DEPOSITS POSTED BY TENANTS AND OCCUPANTS AND APPLYING THE SAME AGAINST
DEFAULTS BY THE TENANT OR OCCUPANT. MANAGER SHALL HOLD ALL SECURITY DEPOSITS IN
A SEPARATE ACCOUNT IF REQUIRED BY LAW OR IF REQUESTED BY OWNER. MANAGER SHALL
NOT TERMINATE ANY LEASE OR EVICT THE TENANT THEREUNDER WITHOUT THE PRIOR
APPROVAL OF OWNER.


10.                 RENDERING SUCH STATEMENTS AT SUCH TIMES AND IN SUCH FORMATS
AS OWNER SHALL REASONABLY REQUEST AND AS SHALL BE CUSTOMARY FOR PROPERTIES
COMPARABLE TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, MONTHLY CASH FLOWS,
QUARTERLY REPORTS AND OPERATING STATEMENTS AND ANNUAL BUDGETS AS PROVIDED BELOW.


11.                 MAINTAINING, AT MANAGER’S EXPENSE, INSURANCE WITH REASONABLE
DEDUCTIBLES, IF ANY, FOR ANY AND ALL CLAIMS OR CAUSES OF ACTION ARISING FROM
BODILY INJURY, DISEASE OR DEATH OF ANY OF MANAGER’S EMPLOYEES, AGENTS, OR
REPRESENTATIVES AND FOR ANY AND ALL CLAIMS OR CAUSES OF ACTION ARISING FROM
MANAGER’S NEGLIGENCE, INFIDELITY OR WRONGFUL ACTS IN CONNECTION WITH THE
PERFORMANCE OF THIS AGREEMENT, AS WELL AS EMPLOYER’S LIABILITY AND WORKER’S
COMPENSATION FOR MANAGERS EMPLOYEES AND FIDELITY BONDS FOR EMPLOYEES OF MANAGER
THAT HANDLE FUNDS AND PROCEEDS FROM THE PROPERTY, IN EACH CASE AT CUSTOMARY
LEVELS OF COVERAGE.


12.                 CAUSING, AT OWNER’S EXPENSE, ALL SUCH ACTS AND THINGS TO BE
DONE IN OR ABOUT THE PROPERTY AS SHALL BE NECESSARY TO COMPLY WITH ALL STATUTES,
ORDINANCES, LAWS, RULES, REGULATIONS, ORDERS AND DETERMINATIONS, ORDINARY OR
EXTRAORDINARY, FORESEEN OR UNFORESEEN OF EVERY KIND OR NATURE AFFECTING OR
ISSUED IN CONNECTION WITH THE PROPERTY BY ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION THEREOF, AS WELL AS WITH ALL SUCH ORDERS AND REQUIREMENTS OF THE
BOARD OF FIRE UNDERWRITERS, FIRE INSURANCE EXCHANGE, OR ANY OTHER BODY THAT MAY
HEREAFTER EXERCISE SIMILAR FUNCTIONS (COLLECTIVELY, “APPLICABLE LAWS”). IN THE
EVENT THAT MANAGER’S GOOD FAITH ESTIMATE OF THE COST OF COMPLYING WITH ANY
APPLICABLE LAWS SHALL EXCEED $100,000 IN CONNECTION WITH THE PROPERTY, MANAGER
SHALL NOT TAKE ANY ACTION TO COMPLY WITH APPLICABLE LAWS WITHOUT FIRST OBTAINING
THE CONSENT OF OWNER. NOTWITHSTANDING THE FOREGOING, HOWEVER, OWNER SHALL HAVE
NO OBLIGATION TO PAY FOR THE EXPENSES INCURRED IN CONNECTION WITH COMPLIANCE
WITH APPLICABLE LAWS TO THE EXTENT SUCH COSTS ARE INCURRED DUE TO MANAGERS
MALFEASANCE OR MATERIAL BREACH OF THIS MANAGEMENT AGREEMENT. MANAGER SHALL HAVE
THE RIGHT TO CONTEST SUCH APPLICABLE LAWS, AND PENDING THE FINAL DETERMINATION
OF THE CONTEST, MANAGER MAY WITHHOLD COMPLIANCE, PROVIDED THAT MANAGER SHALL
RECEIVE OWNER’S PRIOR CONSENT TO SO WITHHOLD COMPLIANCE. MANAGER AGREES TO
CONTEST ANY APPLICABLE LAW OWNER SHALL REQUEST MANAGER TO CONTEST.


 

6

 

--------------------------------------------------------------------------------

 
 

 


13.                 FILING APPLICATIONS, IN MANAGER’S NAME (BUT ONLY IF MANAGER
SO ELECTS) OR IN THE NAME OF OWNER, BUT IN ANY EVENT AT OWNER’S EXPENSE FOR THE
REDUCTION OF REAL ESTATE TAX ASSESSMENTS AND/OR WATER CHARGES AND SEWER RENTS,
AND/OR FOR THE CANCELLATION OR REDUCTION OF ANY OTHER TAXES, ASSESSMENTS ,
DUTIES, IMPOSTS OR OTHER OBLIGATIONS OF ANY NATURE IMPOSED BY LAW; AND
INSTITUTING ANY AND ALL LEGAL ACTIONS OR PROCEEDINGS IN CONNECTION THEREWITH;
FILING, SETTLING, TRYING OR APPEALING OF ALL SUCH APPLICATIONS AND/OR
PROCEEDINGS, UPON SUCH TERM S AND CONDITIONS AS MANAGER DEEMS APPROPRIATE,
PROVIDED, HOWEVER, THAT MANAGER SHALL RECEIVE THE CONSENT OF OWNER PRIOR TO THE
INSTITUTION OR SETTING OF ANY LEGAL ACTION OR PROCEEDING.


14.                 TAKING, AT OWNER’S EXPENSE AND WITH THE PRIOR CONSENT OF
OWNER, ANY APPROPRIATE STEPS TO PROTEST AND/OR LITIGATE TO FINAL DECISION IN ANY
APPROPRIATE COURT OR FORUM ANY VIOLATION, ORDER, RULE OR REGULATION AFFECTING
THE PROPERTY.


15.                 ENGAGING, AT OWNER’S EXPENSE, COUNSEL, APPROVED BY OWNER,
AND PAYING COUNSEL FEES AND COURT COSTS AND DISBURSEMENTS IN CONNECTION WITH ANY
PROCEEDINGS INVOLVING THE PROPERTY.


16.                 ASSISTING OWNER IN OBTAINING FINANCING FOR THE PROPERTY AND
CAUSING OWNER TO COMPLY, OR COMPLYING ON BEHALF OF OWNER, AT OWNER’S EXPENSE,
WITH ALL TERMS, CONDITIONS AND OBLIGATIONS OF ANY LEASE, MORTGAGE, CREDIT
AGREEMENT, REIMBURSEMENT AGREEMENT, DEVELOPMENT AGREEMENT, CONSTRUCTION
AGREEMENT, OR ANY OTHER AGREEMENT THAT SHALL RELATE TO ANY MATTERS IN CONNECTION
WITH THE RENTAL, OPERATION OR MANAGEMENT OF THE PROPERTY, UNLESS PREVENTED OR
DELAYED BY STRIKES, RIOT, CIVIL COMMOTION, WAR, INABILITY TO OBTAIN MATERIALS
BECAUSE OF GOVERNMENTAL  RESTRICTIONS OR ACTS OF GOD OR PUBLIC ENEMY, OR ANY
OTHER CAUSE BEYOND  MANAGER’S CONTROL.


17.                 PERFORMING ADMINISTRATIVE SERVICES REQUIRED IN CONNECTION
WITH MANAGING THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

A.                  ADMINISTRATION OF TENANTS’ INSURANCE AND ENFORCEMENT OF
CONTINUING COVERAGE IN ACCORDANCE WITH THE TERMS OF THE LEASES.

B.                  CONFIRMATION OF LEASE COMMENCEMENT DATES AND TERMINATION
DATES.

C.                   LIAISON WITH THE TENANTS AS OWNER’S REPRESENTATIVE.

D.                  SUPERVISION OF TENANT LITIGATION IN CONJUNCTION WITH OWNER’S
LEGAL COUNSEL.

E.                   OBTAINING SALES VOLUME REPORTS FROM TENANTS AND CALCULATING
AND COLLECTING PERCENTAGE RENTS AS A RESULT OF THOSE REPORTS.

 

7

 

--------------------------------------------------------------------------------

 
 

 

F.                   PROVIDING NECESSARY INFORMATION TO OWNER FOR TAX REPORTING,
IN A FORMAT REASONABLY APPROVED BY OWNER AND UPON OWNER’S REQUEST, INITIATING
TOGETHER WITH OWNER’S COUNSEL, PROPERTY  TAX APPEALS.

G.                  PROVIDING QUARTERLY FINANCIAL STATEMENTS, IN A FORMAT
REASONABLY APPROVED BY OWNER, REFLECTING IN REASONABLE DETAIL THE OPERATING
INCOME AND EXPENSE OF THE PROPERTY.

H.                  ALERTING OWNER IF TENANT SALES VOLUME REPORTS APPEAR
INACCURATE AND RECOMMEND AUDITS.

I.                    REPORTING AND MAKING RECOMMENDATIONS REGARDING UNUSUAL
TENANT PROBLEMS REQUIRING OWNER’S APPROVAL.

J.                   OBTAINING CONTRACTORS TO MAINTAIN, OPERATE AND PROVIDE
SECURITY FOR THE PROPERTY.

K.                  COORDINATING WITH ANY CONSULTANTS RETAINED BY OWNER IN
CONNECTION WITH THE PROPERTY.


18.                 PREVENTING THE USE OF THE PROPERTY FOR ANY PURPOSE THAT
WOULD VOID ANY INSURANCE POLICY COVERING THE PROPERTY, OR THAT WOULD RENDER ANY
LOSS THEREUNDER UNCOLLECTIBLE, OR THAT WOULD BE IN VIOLATION OF ANY GOVERNMENTAL
RESTRICTION, ANY TENANT LEASE OR ANY RECIPROCAL EASEMENT AGREEMENT.


B.                 OWNER SHALL BE RESPONSIBLE FOR, AND SHALL INDEMNIFY MANAGER
AGAINST, ALL COSTS INCURRED IN CONNECTION WITH THE OPERATION AND MANAGEMENT AND
DEVELOPMENT OF THE PROPERTY, EXCEPT TO THE EXTENT SUCH COSTS ARE INCURRED IN
CONNECTION WITH MANAGERS MALFEASANCE OR MATERIAL BREACH OF THIS MANAGEMENT
AGREEMENT, AND ALL PAST, PRESENT AND FUTURE LIABILITIES OF OWNER, INCLUDING,
WITHOUT LIMITATION:


1.                    ALL OUTSIDE PROFESSIONAL FEES, INCLUDING REASONABLE
ATTORNEYS, ACCOUNTANTS AND ARCHITECTS;


2.                     TAXES; 


3.                     INSURANCE (OTHER THAN WORKERS’ COMPENSATION INSURANCE FOR
MANAGER’S EMPLOYEES AND AS OTHERWISE PROVIDED HEREIN), INCLUDING RETIREE HEALTH
LIABILITY INSURANCE AND DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE;


4.                     FEES AND EXPENSES APPLICABLE TO OWNER;


5.                    COSTS THAT ARE, AT THE DISCRETION OF OWNER, FOR SERVICES
NOT INCLUDED IN THIS MANAGEMENT AGREEMENT, INCLUDING, WITHOUT LIMITATION,
SALARIES AND OTHER EXPENSES OF EMPLOYEES (OTHER THAN EMPLOYEES OF MANAGER)
PERFORMING SERVICES FOR OWNER IN CONNECTION WITH THE OPERATION AND MANAGEMENT
AND DEVELOPMENT OF THE PROPERTY.


 

8

 

--------------------------------------------------------------------------------

 
 

 


ARTICLE V

DEVELOPMENT

Manager agrees to design and plan the development of the Property and to manage
the construction and development of the Property and to perform, or cause to be
performed by outside contractors, the following functions on behalf of Owner in
an efficient and diligent manner using the same standard of care, including
bidding and selection processes, used by Vornado Realty Trust in connection with
properties owned and managed by Vornado Realty Trust:


1.                     OBTAINING OR ASSISTING OWNER IN OBTAINING, ON BEHALF OF
OWNER AND AT OWNER’S EXPENSE, ALL REQUIRED BUILDING PERMITS AND OTHER
GOVERNMENTAL APPROVALS OR CONSENTS, ALONG WITH ANY ZONING VARIANCES OR OTHER
ZONING APPROVAL, NECESSARY TO INITIATE THE DEVELOPMENT OF THE PROPERTY.


2.                     RETAINING AT OWNER’S EXPENSE, ALL ARCHITECTS, ENGINEERS,
CONTRACTORS, CONSTRUCTION MANAGERS AND CONSULTANTS (COLLECTIVELY “CONSULTANTS”)
NECESSARY OR DESIRABLE IN COMPLETING THE DESIGN AND PLANNING OF THE DEVELOPMENT
OF THE PROPERTY AND NEGOTIATING, ON BEHALF OF OWNER, ANY CONTRACTS WITH
CONSULTANTS.


3.                     MONITORING AND COORDINATING THE ACTIVITIES OF THE
CONSULTANTS RETAINED FOR THE PLANNING AND DESIGN OF THE PROPERTY.


4.                     ASSISTING AND COOPERATING WITH OWNER IN ALL ASPECTS OF
ARRANGING OR ACQUIRING ANY CONSTRUCTION OR OTHER FINANCING REQUIRED FOR THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, MEETING WITH AND FURNISHING INFORMATION
TO PROSPECTIVE LENDERS.


5.                     PREPARING AND FILING, OR CAUSING THE PREPARATION AND
FILING AT THE EXPENSE OF OWNER OF, ALL RETURNS (OTHER THAN INCOME, FRANCHISE AND
OTHER SIMILAR RETURNS), STATEMENTS, DECLARATIONS AND FILINGS THAT MAY FROM TIME
TO TIME BE REQUIRED OF OWNER IN CONNECTION WITH THE PLANNING, DESIGN AND
DEVELOPMENT OF THE DEVELOPMENT PROPERTY BY ANY MUNICIPAL, STATE, FEDERAL OR
OTHER GOVERNMENTAL OR STATUTORY AUTHORITY HAVING JURISDICTION OVER THE
DEVELOPMENT OF THE DEVELOPMENT PROPERTY.


6.                     PREPARING AN INITIAL BUDGET AS SOON AS PRACTICABLE, BUT
IN ANY EVENT PRIOR TO THE COMMENCEMENT OF ANY CONSTRUCTION AT THE PROPERTY
(INCLUDING, WITHOUT LIMITATION, AN ESTIMATE OF THE TIMING OF THE INCURRENCE OF
EXPENDITURES CONTAINED  IN THE BUDGET) AND MAKE ANY REVISIONS OR ADJUSTMENTS
NECESSARY TO ACQUIRE APPROVAL OF OWNER FOR SUCH BUDGET, THE APPROVED BUDGET FOR
THE PROPERTY BEING HEREIN CALLED THE “DEVELOPMENT BUDGET”. MANAGER SHALL
RECOMMEND ANY REVISION TO THE DEVELOPMENT BUDGET THAT MANAGER FROM TIME TO TIME
MAY DEEM APPROPRIATE, OR AS OWNER MAY REASONABLY REQUEST, IN EACH CASE TO BE
APPROVED BY OWNER, PROVIDED, HOWEVER, THAT MANAGER’S OBLIGATION TO SEEK OWNER
APPROVAL OF

9



--------------------------------------------------------------------------------



 
 

 


CHANGE ORDERS SHALL BE LIMITED TO CHANGE ORDERS EXCEEDING, IN THE AGGREGATE, TEN
PERCENT (10%) OF THE APPLICABLE LINE ITEM IN THE INITIAL DEVELOPMENT BUDGET. THE
APPROVAL BY OWNER OF THE DEVELOPMENT BUDGET AND ANY REVISIONS THERETO SHALL ALSO
CONSTITUTE AUTHORIZATION BY OWNER OF THE EXPENDITURES AND COMMITMENTS PROVIDED
FOR THEREIN AND, SUBJECT TO THE OTHER PROVISIONS OF THIS MANAGEMENT AGREEMENT,
MANAGER THEN SHALL BE ENTITLED TO ACT FOR OWNER IN INCURRING THE EXPENDITURES
AND MAKING COMMITMENTS TO THE EXTENT PROVIDED FOR IN THE APPROVED INITIAL OR
REVISED DEVELOPMENT BUDGET, AS APPLICABLE.


7.                     RECOMMENDING, FOR OWNER’S APPROVAL, SUCH  CONSULTANTS AS
MAY  BE NECESSARY  OR DESIRABLE FOR THE DEVELOPMENT OF THE PROPERTY AND 
NEGOTIATING ON  BEHALF OF OWNER ANY CONTRACTS AND AGREEMENTS AS ARE NECESSARY OR
DESIRABLE IN CONNECTION  WITH  THE DEVELOPMENT OF THE PROPERTY WITH  SUCH
CONSULTANTS APPROVED  BY OWNER AND  SUPERVISING THE  PERFORMANCE BY  SUCH 
CONSULTANTS THEREUNDER, INCLUDING, WITHOUT  LIMITATION,  THE SUPERVISION AND
PROCESSING OF CHANGE  REQUESTS  AND  CHANGE  ORDERS.


8.                     MONITORING AND COORDINATING THE ACTIVITIES OF THE
CONSULTANTS AND, WHERE APPROPRIATE, ASSISTING OWNER IN PERFORMING OWNER’S
OBLIGATION S UNDER THE CONTRACTS WITH CONSULTANTS.


9.                     SUPERVISING THE COLLECTION AND REVIEW OF ALL
DOCUMENTATION REQUIRED TO BE SUBMITTED TO ANY CONSTRUCTION LENDER OR OTHER
LENDER IN CONNECTION WITH THE DEVELOPMENT OF THE PROPERTY AND SUPERVISING ALL
DISBURSEMENTS MADE PURSUANT TO ANY FINANCING.


10.                 SUPERVISING THE ORDERING AND INSTALLATION OF EQUIPMENT OR
OTHER SUPPLIES NECESSARY FOR THE DEVELOPMENT OF THE PROPERTY.


11.                 PREPARING (I) QUARTERLY  PROGRESS  REPORTS  REGARDING THE
DEVELOPMENT  OF THE  PROPERTY, DETAILING ANY DEVIATIONS FROM THE DEVELOPMENT
BUDGET AND PROVIDING EXPLANATIONS FOR SUCH DEVIATIONS, (II) ALL REPORTS REQUIRED
UNDER  LOAN AGREEMENTS AFFECTING OWNER AND  (III) PROMPTLY AFTER THE COMPLETION
OF THE DEVELOPMENT OF THE  PROPERTY, PREPARING A REPORT OF ACTUAL  DEVELOPMENT 
COSTS INCURRED  IN  CONNECTION  WITH  THE DEVELOPMENT, SEPARATELY  IDENTIFYING
AS ESTIMATED  ITEMS THOSE, IF ANY, THAT CANNOT  BE  FINALLY DETERMINED  AT THE
TIME OF THE FINAL  REPORT.


12.                 PROVIDING REGULAR AND CONTINUING ACCOUNTING SERVICES, ON THE
BASIS OF STANDARD ACCOUNTING PRACTICES FOR SIMILAR PROJECTS CONSISTENTLY
APPLIED, OF ALL COSTS AND EXPENSES INCURRED BY OWNER IN CONNECTION WITH THE
DEVELOPMENT OF THE PROPERTY, AND THE RECEIPT AND USE OF BORROWED FUNDS OR FUNDS
OTHERWISE MADE AVAILABLE.


13.                 ATTENDING MEETINGS AS REASONABLY REQUIRED OR REQUESTED BY
OWNER.


 

10

 

--------------------------------------------------------------------------------

 
 

 


14.                 ASSISTING OWNER IN OBTAINING AND MAINTAINING IN FULL FORCE
AND EFFECT AT ALL TIMES DURING THE TERM OF CONSTRUCTION AT THE PROPERTY ALL-RISK
BUILDER’S RISK INSURANCE (INCLUDING COVERAGE AGAINST COLLAPSE AND FIRE) WRITTEN
ON A PROGRESS BASIS AND INCLUDING COMMERCIAL PUBLIC LIABILITY INSURANCE WITH
INCIDENTAL CONTRACT COVERAGE, WITH SUCH INSURERS, IN SUCH AMOUNTS AND UNDER SUCH
POLICIES AS MAY BE REASONABLY SATISFACTORY TO OWNER AND THE EXPENSE OF
MAINTAINING SUCH INSURANCE SHALL BE AN EXPENSE OF, CHARGEABLE TO, OR PAID BY
OWNER.


15.                 GENERALLY PERFORMING SUCH OTHER ACTS AND THINGS AS MAY BE
REASONABLY REQUIRED FOR COORDINATING, MONITORING, ADMINISTERING AND SUPERVISING
THE FULL AND COMPLETE PLANNING, DESIGN CONSTRUCTION AND DEVELOPMENT OF THE
PROPERTY.


ARTICLE VI

ANNUAL BUDGET


A.                ON OR BEFORE THE BEGINNING OF EACH CALENDAR YEAR, MANAGER
SHALL PREPARE AND SUBMIT TO OWNER A PROPOSED BUDGET (HEREINAFTER REFERRED TO AS
THE “PROPOSED BUDGET”) OF THE ESTIMATED OPERATING AND CAPITAL EXPENSES OF THE
PROPERTY FOR THE NEXT FISCAL YEAR OR SUCH OTHER OPERATING PERIOD AS MAY BE
AGREED TO BY THE PARTIES.


B.                 OWNER SHALL HAVE THE RIGHT TO APPROVE OR DISAPPROVE THE
PROPOSED BUDGET. THE FINAL BUDGET FOR THE FISCAL YEAR IS REFERRED TO AS THE
“APPROVED BUDGET” IN THIS MANAGEMENT AGREEMENT. THE “APPROVED BUDGET” SHALL BE
SUBJECT TO QUARTERLY COMPARISONS AND REVISIONS, WHICH REVISIONS THE MANAGER AND
OWNER MUTUALLY SHALL AGREE TO BE APPROPRIATE ALL SUCH REVISIONS AS APPROVED BY
OWNER SHALL BE CONSIDERED PART OF THE “APPROVED BUDGET”. MANAGER SHALL MAKE
EXPENDITURES WITHOUT THE SPECIFIC APPROVAL OF OWNER IF:


1.                     THE EXPENDITURE (OR GROUP OF RELATED EXPENDITURES) HAS
BEEN GENERALLY IDENTIFIED IN AN APPROVED BUDGET LINE ITEM AND EXCEEDS THE AMOUNT
SHOWN IN RESPECT THEREOF IN SUCH BUDGET LINE ITEM BY NO MORE THAN TEN PERCENT
(10%).


2.                     THE EXPENDITURE (OR GROUP OF RELATED EXPENDITURES) HAS
NOT BEEN GENERALLY IDENTIFIED IN THE APPROVED BUDGET BUT DOES NOT EXCEED
$100,000.


3.                     THE EXPENDITURE (OR GROUP OF RELATED EXPENDITURES)
EXCEEDS $100,000 AND WAS EITHER NOT ANTICIPATED OR EXCEEDED THE APPROVED BUDGET
BY MORE THAN TEN PERCENT, BUT IS NOT DISCRETIONARY.


4.                     THE EXPENDITURE IS REQUIRED BY A CONDITION OR SITUATION
THAT IN MANAGER’S PROFESSIONAL JUDGMENT CONSTITUTES AN EMERGENCY. IN ANY CASE
WHERE AN EMERGENCY SITUATION EXISTS THAT IS OF SERIOUS FINANCIAL OR PHYSICAL
CONSEQUENCE, MANAGER MAY ACT IN THE BEST INTEREST OF OWNER, BUT MANAGER SHALL
ATTEMPT TO NOTIFY OWNER PRIOR TO MAKING THE EXPENDITURE, BUT IN ANY EVENT,
MANAGER SHALL REPORT VERBALLY THE MAKING OF THE EXPENDITURE TO OWNER NO LATER
THAN 24 HOURS AFTER THE OCCURRENCE OF THE EMERGENCY.


 

11

 

--------------------------------------------------------------------------------

 
 

 


ARTICLE VII

OWNER TO EXECUTE DOCUMENTS

Owner covenants and agrees that wherever in this Management Agreement it is
provided that Manager may take any action in the name of or on Owner’s behalf,
Owner will promptly execute any documents that may be required by Manager for
the purposes of carrying out any of Manager’s functions as same are set forth .


ARTICLE VIII

ASSIGNMENT; CANCELLATION


A.                SIMULTANEOUSLY HEREWITH, VORNADO REALTY TRUST HAS ENTERED INTO
A GUARANTY, DATED THE DATE HEREOF, IN FAVOR OF OWNER, GUARANTEEING PERFORMANCE 
OF THE DUTIES AND OBLIGATIONS OF MANAGER HEREUNDER, AND AGREEING, TO THE EXTENT
NECESSARY, TO MAKE AVAILABLE TO THE SPECIFIED VORNADO AFFILIATE, AS HEREINAFTER
DEFINED,  THE RESOURCES OF VORNADO REALTY TRUST FOR THE PURPOSES OF CARRYING OUT
SUCH DUTIES AND OBLIGATIONS, (THE “GUARANTY”). NEITHER OWNER NOR MANAGER SHALL
ASSIGN THIS AGREEMENT OR ANY OF ITS RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE
OTHER PARTY; PROVIDED, HOWEVER, THAT MANAGER SHALL HAVE THE RIGHT TO ASSIGN ITS
RIGHTS AND DELEGATE ITS DUTIES UNDER THIS AGREEMENT TO ANY SPECIFIED VORNADO
AFFILIATE (AS DEFINED HEREIN) WITHOUT THE CONSENT OF OWNER, PROVIDED THAT, (A)
IN CONNECTION WITH ANY SUCH ASSIGNMENT, MANAGER SHALL CAUSE VORNADO REALTY TRUST
TO DELIVER A RATIFICATION OF THE GUARANTEE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO OWNER, (B) NOTWITHSTANDING ANY SUCH ASSIGNMENT TO A SPECIFIED
VORNADO AFFILIATE, THE INDEMNIFICATION OF OWNER BY VORNADO REALTY TRUST SET
FORTH IN ARTICLE XI HEREOF SHALL REMAIN THE OBLIGATION OF VORNADO REALTY TRUST,
AND (C) REFERENCES TO THE STANDARD OF CARE, CUSTOMARILY PROVIDED SERVICES AND
REPORTING STANDARDS APPLICABLE TO MANAGER IN PERFORMING ITS DUTIES UNDER  THIS
MANAGEMENT AGREEMENT SHALL CONTINUE TO BE THE SAME STANDARD OF CARE AND
REPORTING STANDARDS APPLICABLE TO VORNADO REALTY TRUST IN CONNECT ION WITH
PROPERTY OWNED BY VORNADO REALTY TRUST; AND FURTHER PROVIDED THAT OWNER SHALL
HAVE THE RIGHT TO COLLATERALLY ASSIGN ITS RIGHTS UNDER THIS MANAGEMENT AGREEMENT
TO ONE OR MORE LENDERS PROVIDING FINANCING WITH RESPECT TO THE PROPERTY. FOR
PURPOSES OF THIS ARTICLE VIII, “SPECIFIED VORNADO AFFILIATE” SHALL MEAN VORNADO
REALTY L.P. OR VORNADO REALTY TRUST OR ANY ENTITY WHICH DIRECTLY OR INDIRECTLY
CONTROLS EITHER OF THEM, IS DIRECTLY OR INDIRECTLY CONTROLLED BY EITHER OF THEM
OR IS UNDER DIRECT OR INDIRECT COMMON CONTROL WITH EITHER OF THEM.


B.                 IN THE EVENT THAT THERE IS A CHANGE OF CONTROL OF VORNADO
REALTY TRUST OR MANAGER AFTER THE DATE OF THIS MANAGEMENT AGREEMENT, OWNER SHALL
HAVE THE RIGHT TO TERMINATE THIS MANAGEMENT AGREEMENT IF OWNER SHALL DETERMINE
THAT SUCH CHANGE OF CONTROL IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT ON THE ABILITY OF MANAGER TO PERFORM ITS OBLIGATIONS UNDER THIS
MANAGEMENT AGREEMENT. FOR PURPOSES OF THIS ARTICLE VIII, “CHANGE OF CONTROL”
SHALL MEAN THAT THE AGGREGATE INTEREST OF INTERSTATE PROPERTIES AND ITS PARTNERS
IN VORNADO REALTY TRUST SHALL BE LESS THAN TWENTY PERCENT (20%) OF THE OWNERSHIP
INTERESTS THEREIN.


C.                 IN THE EVENT THAT ALL OF THE PROPERTY IS SOLD OR OTHERWISE
DISPOSED OF, THIS MANAGEMENT AGREEMENT SHALL, FROM AND AFTER THE DATE OF ANY
SUCH SALE OR DISPOSITION, CEASE AND TERMINATE AND ALL ACCRUED BUT UNPAID
MANAGEMENT AND DEVELOPMENT FEES (I.E., ACCRUED

12

 

--------------------------------------------------------------------------------

 
 

 


DEVELOPMENT FEES BEING CALCULATED NOT ON TOTAL DEVELOPMENT COSTS BUT ONLY ON THE
DEVELOPMENT COSTS ACCRUED UP TO THE DATE OF TERMINATION) SHALL THEREUPON BE DUE
AND PAYABLE. AS TO ANY SALE OR DISPOSITION FROM TIME TO TIME OF PORTIONS OF THE
PROPERTY, FROM AND AFTER THE DATE OF ANY SUCH SALE OR DISPOSITION, THIS
MANAGEMENT AGREEMENT SHALL CEASE TO APPLY AS TO SUCH PORTIONS OF THE PROPERTY
AND OWNER AND MANAGER HEREBY AGREE THAT THE MANAGEMENT AND DEVELOPMENT FEE SHALL
BE EQUITABLY ADJUSTED DOWNWARD IF APPROPRIATE TO THE EXTENT REQUIRED TO REFLECT
THE DECREASE (IF ANY) IN SERVICES RENDERED. IN THE EVENT THAT OWNER AND MANAGER
ARE UNABLE TO AGREE ON THE AMOUNT OF THE ADJUSTMENT AS PROVIDED IN THIS
PARAGRAPH, THEN THE PARTIES HERETO HEREBY AGREE THAT THE DISPUTE SHALL BE
SUBMITTED PROMPTLY BY THEM TO THE AMERICAN ARBITRATION ASSOCIATION FOR THE CITY
OF NEW YORK FOR DETERMINATION IN ACCORDANCE WITH ITS RULES, AND SUCH
DETERMINATION SHALL BE BINDING UPON BOTH PARTIES.


D.                THIS MANAGEMENT AGREEMENT SHALL BE NON-CANCELABLE, EXCEPT AS
PERMITTED BY THE TERMS OF THIS MANAGEMENT AGREEMENT.


ARTICLE IX

BREACH; TERMINATION


A.                IF EITHER PARTY SHALL COMMIT A MATERIAL BREACH OF THIS
MANAGEMENT AGREEMENT, THE OTHER PARTY SHALL SERVE WRITTEN NOTICE UPON THE
ALLEGEDLY BREACHING PARTY, AND THE NOTICE SHALL SET FORTH THE DETAILS OF SUCH
ALLEGED BREACH. OWNER COVENANTS AND AGREES THAT MANAGER SHALL NOT BE DEEMED TO
HAVE COMMITTED A MATERIAL BREACH OF THIS MANAGEMENT AGREEMENT UNLESS MANAGER
WILLFULLY VIOLATES ANY PROVISION HEREOF, IS GROSSLY NEGLIGENT IN THE OBSERVANCE
OR PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER, ACTS IN BAD FAITH IN
CONNECTION WITH ITS DUTIES UNDER THIS MANAGEMENT AGREEMENT, OR MATERIALLY
MISAPPLIES ANY FUNDS RECEIVED FROM THE PROPERTY (TO THE EXTENT NOT COVERED BY
INSURANCE).


B.                 OWNER SHALL, WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT OF
SAID NOTICE, CURE SUCH BREACH UNLESS IT DISPUTES THE CLAIM AS SET FORTH IN
PARAGRAPH D OF THIS ARTICLE IX. IF OWNER DOES NOT CURE WITHIN SUCH TEN-DAY
PERIOD, MANAGER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO CEASE PROVIDING
SERVICES HEREUNDER UNTIL THE BREACH SHALL BE CURED. IN THE EVENT THAT MANAGER
SHALL CEASE PROVIDING SERVICES HEREUNDER PURSUANT TO THIS PARAGRAPH, OWNER SHALL
HAVE THE RIGHT TO TERMINATE THIS MANAGEMENT AGREEMENT AND REPLACE MANAGER IN
WHICH EVENT MANAGER PROMPTLY SHALL DELIVER TO OWNER ALL BOOKS AND RECORDS WITH
RESPECT TO THE PROPERTY THAT ARE IN MANAGER’S POSSESSION AND OTHERWISE COMPLY
WITH PARAGRAPH  I  BELOW, AND UPON ITS RECEIPT OF ANY OUTSTANDING PAYMENTS DUE
TO IT, SHALL COOPERATE WITH THE SUCCESSOR MANAGER TO EFFECT A SMOOTH TRANSITION
IN THE MANAGEMENT AND OPERATION OF THE PROPERTY.


C.                 MANAGER SHALL, WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT OF A
NOTICE UNDER PARAGRAPH A OF THIS ARTICLE IX, CURE SUCH BREACH UNLESS IT DISPUTES
THE CLAIM AS SET FORTH IN PARAGRAPH D OF THIS ARTICLE IX; OR IF SAID BREACH
CANNOT BE CURED WITHIN SAID THIRTY (30) DAY PERIOD, MANAGER SHALL WITHIN SAID
TIME PERIOD COMMENCE AND THEREAFTER DILIGENTLY AND CONTINUOUSLY PROCEED WITH ALL
NECESSARY ACTS TO CURE SUCH BREACH, SUBJECT TO THE TERMS OF ANY LOAN DOCUMENTS
AND OTHER MATERIAL AGREEMENTS AFFECTING THE PROPERTY. IF MANAGER SHALL FAIL
WITHIN SAID TIME PERIOD TO CURE THE SAID BREACH, OWNER SHALL HAVE THE RIGHT, BY
SENDING A SECOND WRITTEN

13

 

--------------------------------------------------------------------------------

 
 

 


NOTICE TO MANAGER, TO TERMINATE THIS MANAGEMENT AGREEMENT EFFECTIVE IMMEDIATELY
OR AS OF A PARTICULAR DATE WHICH SHALL BE SPECIFIED IN SAID SECOND NOTICE.


D.                IF THE PARTY WHO RECEIVES THE NOTICE OF BREACH SHALL, WITH IN
FIVE (5) DAYS AFTER RECEIPT OF SUCH NOTICE, SEND THE NOTIFYING PARTY A WRITTEN
NOTICE DISPUTING THE CLAIM OF MATERIAL BREACH AND DEMANDING ARBITRATION THEREOF,
THEN THE PARTIES HERETO HEREBY AGREE THAT THE DISPUTE SHALL BE SUBMITTED
PROMPTLY BY THEM TO THE AMERICAN ARBITRATION ASSOCIATION FOR THE CITY OF NEW
YORK FOR DETERMINATION IN ACCORDANCE WITH ITS RULES, AND SUCH DETERMINATION
SHALL BE BINDING UPON BOTH PARTIES. DURING THE PENDENCY OF SAID ARBITRATION,
MANAGER SHALL CONTINUE TO PERFORM ALL OF ITS OBLIGATION S AS MANAGER UNDER THIS
MANAGEMENT AGREEMENT. IF IT IS DETERMINED THAT THE PARTY DID COMMIT A BREACH ,
THEN THE BREACH SHALL BE CURED WITHIN TEN (10) DAYS AFTER SERVICE OF A COPY OF
THE AWARD OR DETERMINATION ON THE BREACHING PARTY; AND IF NOT SO CURED, THIS
MANAGEMENT AGREEMENT SHALL BE TERMINATED.


E.                 IF, AT ANY TIME DURING THE TERM OF THIS MANAGEMENT AGREEMENT,
THERE SHALL BE FILED AGAINST EITHER OF THE PARTIES HERETO IN ANY COURT, PURSUANT
TO ANY STATUTE EITHER OF THE UNITED STATES OR ANY STATE, A PETITION IN
BANKRUPTCY OR INSOLVENCY OR FOR REORGANIZATION OF OR FOR THE APPOINTMENT OF A
RECEIVER OR TRUSTEE OF ALL OR A PORTION OF THE PROPERTY OF EITHER PARTY, AND
SUCH PETITION  IS NOT DISCHARGED WITH IN THIRTY (30) DAYS AFTER THE FILING
THEREOF, OR IF EITHER PARTY MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR
PETITIONS FOR OR ENTERS INTO AN ARRANGEMENT, OR PERMITS THIS MANAGEMENT
AGREEMENT TO BE TAKEN UNDER ANY WRIT OF EXECUTION OR ATTACHMENT, THEN IN ANY OF
SUCH EVENTS, THE OTHER PARTY HERETO SHALL HAVE THE RIGHT TO TERMINATE THIS
MANAGEMENT AGREEMENT BY GIVING WRITTEN NOTICE, BY CERTIFIED MAIL, EFFECTIVE AS
OF A PARTICULAR DATE SPECIFIED IN SAID NOTICE.


F.                  MANAGER AND OWNER SHALL EACH HAVE THE FURTHER RIGHT TO
TERMINATE THIS MANAGEMENT AGREEMENT OR ANY PORTION OR PROVISION THEREOF OR
ACTIVITY THEREUNDER ON NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
THE OTHER PARTY IF MANAGER OR OWNER SHALL DETERMINE IN GOOD FAITH THAT THIS
MANAGEMENT AGREEMENT SHALL OR MAY DEPRIVE MANAGER OR ALEXANDER’S, INC. OF ANY
BENEFITS APPURTENANT TO THAT  PARTY’S FUTURE QUALIFICATION AS A REIT UNDER ALL
APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION, THE INTERNAL REVENUE CODE OF 
1986, AS AMENDED FROM TIME TO TIME (THE “CODE”), OR CONTINUED BENEFITS IF THAT
PARTY IS A REIT.


G.                UPON FULL OR PARTIAL TERMINATION, OR EXPIRATION OF THIS
MANAGEMENT AGREEMENT, ALL OF THE OBLIGATIONS OF EITHER PARTY TO THE OTHER SHALL
TERMINATE IMMEDIATELY EXCEPT (I) MANAGER SHALL COMPLY WITH THE APPLICABLE
PROVISIONS OF SUBSECTION I BELOW, (II) OWNER SHALL PAY TO MANAGER ALL MANAGEMENT
AND DEVELOPMENT FEES AND EXPENSES EARNED AND/OR DUE HEREUNDER TO THE DATE OF
TERMINATION OR EXPIRATION. UPON ANY TERMINATION OF ANY PORTION, PROVISION OR
ACTIVITY OF OR UNDER THIS MANAGEMENT AGREEMENT, THE PROVISIONS OF THE PRECEDING
SENTENCE SHALL APPLY IN RESPECT OF THE TERMINATED PORTION, PROVISION OR
ACTIVITY. OWNER SHALL PAY MANAGER ANY AMOUNT OWED TO MANAGER UNDER THIS
MANAGEMENT AGREEMENT WITHIN 30 DAYS AFTER ANY TERMINATION OF THIS MANAGEMENT
AGREEMENT.


H.                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE
HEREIN, IN THE EVENT THAT THE AMENDED AND RESTATED MANAGEMENT AND DEVELOPMENT
AGREEMENT DATED JULY 3, 2002 BETWEEN ALEXANDER‘S, INC. AND VORNADO REALTY TRUST
IS TERMINATED FOR ANY REASON,

14

 

--------------------------------------------------------------------------------

 
 

 


OWNER SHALL HAVE THE OPTION TO TERMINATE THIS MANAGEMENT AGREEMENT UPON WRITTEN
NOTICE TO MANAGER GIVEN AT LEAST THREE MONTHS PRIOR TO SUCH TERMINATION.


I.                   UPON THE EXPIRATION OR EARLIER TERMINATION OR PARTIAL
TERMINATION OF THIS MANAGEMENT AGREEMENT WITH RESPECT TO THE PROPERTY OR ANY
PART THEREOF, MANAGER SHALL:


1.                     DELIVER TO OWNER, OR SUCH OTHER PERSON OR PERSONS
DESIGNATED BY OWNER, ALL BOOKS AND RECORDS OF THE PROPERTY AND ALL FUNDS IN ITS
POSSESSION BELONGING TO OWNER OR RECEIVED BY MANAGER PURSUANT TO THIS MANAGEMENT
AGREEMENT WITH RESPECT TO THE PROPERTY, TOGETHER WITH ALL LEASES AND ALL OTHER
CONTRACTS RELATED TO THE PROPERTY; PROVIDED, HOWEVER, THAT MANAGER SHALL HAVE
THE RIGHT TO KEEP A COPY OF ALL SUCH RECORDS: AND


2.                     ASSIGN, TRANSFER OR CONVEY TO OWNER, OR SUCH OTHER PERSON
OR PERSONS DESIGNATED BY OWNER, ALL SERVICE CONTRACTS AND PERSONAL PROPERTY OF
OWNER RELATING TO OR USED IN THE OPERATION OR MAINTENANCE OF THE PROPERTY. UPON
THE EXPIRATION OR TERMINATION OF THIS MANAGEMENT AGREEMENT, MANAGER SHALL RENDER
A FULL ACCOUNT TO OWNER AND SHALL DELIVER TO OWNER A STATEMENT OUTLINING IN
DETAIL ALL MANAGEMENT FEES DUE TO MANAGER HEREUNDER WITH RESPECT TO THE
PROPERTY, SHALL CAUSE THE NET AMOUNT OF ANY FUNDS HELD BY MANAGER IN CONNECTION
WITH THE PROPERTY TO BE DELIVERED TO OWNER AND SHALL COOPERATE WITH OWNER IN THE
TRANSITION BY OWNER TO A REPLACEMENT PROPERTY MANAGER, IF APPLICABLE.

Owner shall compensate Manager for all costs and expenses incurred by Manager in
good faith in connection with the transition of the management of the Property
from Manager to any new manager.


ARTICLE X

NO JOINT VENTURE

It is the intent of this Management Agreement to constitute Manager as an
independent contractor and as agent of Owner under  any contract entered into by
Manager on behalf of Owner in accordance with the terms of this Management
Agreement, and this Management Agreement shall be so construed and Manager
agrees at all times to act in conformity therewith. Nothing herein contained
shall be deemed to have created, or be construed as having created any joint
venture or partnership relationship between Owner and Manager. At all times
during the performance of its duties and obligations arising hereunder, Manager
shall be acting as an independent contractor.


ARTICLE XI

INDEMNITY


A.                OWNER SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, INDEMNIFY, DEFEND AND HOLD HARMLESS MANAGER, ITS OFFICERS, DIRECTORS,
TRUSTEES, PARTNERS, AGENTS, EMPLOYEES AND REPRESENTATIVES AGAINST ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES TO WHICH SUCH PERSON MAY BECOME SUBJECT IN
CONNECTION WITH ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS

15

 

--------------------------------------------------------------------------------

 
 

 


MANAGEMENT AGREEMENT, EXCEPT FOR ANY LOSS, CLAIM, DAMAGE OR LIABILITY CAUSED BY
MANAGER’S MALFEASANCE. IF MANAGER BECOMES INVOLVED IN ANY CAPACITY IN ANY
ACTION, PROCEEDING OR INVESTIGATION IN CONNECTION WITH ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS MANAGEMENT AGREEMENT, OWNER SHALL REIMBURSE MANAGER
FOR MANAGER‘S LEGAL AND OTHER EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION
AND PREPARATION) AS THEY ARE INCURRED IN CONNECTION THEREWITH; PROVIDED ,
HOWEVER, THAT MANAGER SHALL PROMPTLY REPAY TO OWNER THE AMOUNT OF ANY SUCH
REIMBURSED EXPENSES PAID TO IT TO THE EXTENT THAT IT SHALL ULTIMATELY BE
DETERMINED THAT MANAGER, ITS OFFICERS, DIRECTORS, TRUSTEES, PARTNERS, EMPLOYEES,
REPRESENTATIVES OR AGENTS WERE NOT ENTITLED TO BE INDEMNIFIED BY OWNER IN
CONNECTOR WITH SUCH ACTION, PROCEEDING OR INVESTIGATION.


B.                 MANAGER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS OWNER AND
EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, TRUSTEES, SHAREHOLDERS, PARTNERS,
REPRESENTATIVES, EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL CLAIMS,
LOSSES, DAMAGES OR LIABILITIES, TO WHICH SUCH PERSON MAY BECOME SUBJECT AND
ARISING OUT OF MANAGER’S MALFEASANCE OR THE MALFEASANCE OF ANY OF ITS EMPLOYEES,
REPRESENTATIVES OR AGENTS IN PERFORMING ITS OR THEIR DUTIES UNDER THIS
MANAGEMENT AGREEMENT, EXCEPT TO THE EXTENT CAUSED BY THE MALFEASANCE OF OWNER OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, TRUSTEES, SHAREHOLDERS, PARTNERS,
REPRESENTATIVES , EMPLOYEES OR AGENTS. IF OWNER BECOMES INVOLVED IN ANY CAPACITY
IN ANY ACTION, PROCEEDING OR INVESTIGATION IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN CONNECTION WITH THIS INDEMNITY, MANAGER SHALL REIMBURSE OWNER FOR
OWNER’S REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COST OF ANY
INVESTIGATION AND PREPARATION) AS THEY ARE INCURRED IN CONNECTION THEREWITH;
PROVIDED, HOWEVER, THAT OWNER SHALL PROMPTLY REPAY TO MANAGER THE AMOUNT OF ANY
SUCH REIMBURSED EXPENSES PAID TO IT TO THE EXTENT THAT IT SHALL ULTIMATELY BE
DETERMINED THAT OWNER, ITS OFFICERS, DIRECTORS, TRUSTEES, SHAREHOLDERS,
PARTNERS, REPRESENTATIVES, EMPLOYEES OR AGENTS WERE NOT ENTITLED TO BE
INDEMNIFIED BY MANAGER IN CONNECTION WITH SUCH ACTION, PROCEEDING OR
INVESTIGATION. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, MANAGER’S LIABILITY
HEREUNDER SHALL BE LIMITED (EXCEPT TO THE EXTENT COVERED BY INSURANCE) TO THE
AGGREGATE AMOUNT OF THE MANAGEMENT AND DEVELOPMENT FEE RECEIVED BY MANAGER AS OF
THE DATE SUCH LIABILITY IS DETERMINED.


C.                 THE TERM S OF THIS ARTICLE XI SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.


ARTICLE XII

NOTICES

Any and all notices, consents or directives by either party intended for the
other shall be in writing sent by hand delivery or reputable overnight courier
service to the respective addresses first herein set forth in this Management
Agreement, with copies sent to Vornado Realty Trust, 210 Route 4 East, Paramus,
New Jersey 07652, Attention: Chief Financial Officer, and Vornado Realty Trust,
888 Seventh Avenue, New York, New York 10019, Attention: Chief Administrative
Officer, unless either party shall have designated different addresses by
serving written notices of change of addresses on the other party  by registered
or certified mail, return receipt requested.


 

16

 

--------------------------------------------------------------------------------

 
 

 


ARTICLE XIII

MISCELLANEOUS


A.                THIS MANAGEMENT AGREEMENT CANNOT BE CHANGED OR MODIFIED,
VARIED OR ALTERED EXCEPT BY AN AGREEMENT, IN WRITING, EXECUTED BY EACH OF THE
PARTIES HERETO. THIS MANAGEMENT AGREEMENT CONSTITUTES ALL OF THE UNDERSTANDINGS
AND AGREEMENTS OF WHATSOEVER KIND OR NATURE EXISTING BETWEEN THE PARTIES IN
CONNECTION WITH THE RELATIONSHIP CREATED HEREIN.


B.                 THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


C.                 NEITHER OWNER NOR MANAGER SHALL MAKE (AND EACH HEREBY WAIVES)
ANY CLAIM AGAINST THE OTHER PARTY’S DIRECTORS PERSONALLY OR AGAINST THE OTHER
PARTY’S TRUSTEES, BENEFICIARIES OR SHAREHOLDERS PERSONALLY. MANAGER SHALL (AND
IS HEREBY AUTHORIZED TO) INSERT IN ALL LEASES, DOCUMENTS AND AGREEMENTS EXECUTED
BY IT ON BEHALF OF OWNER, A PROVISION THAT MANAGER’S DIRECTORS, TRUSTEES,
BENEFICIARIES OR SHAREHOLDERS SHALL NOT BE PERSONALLY LIABLE THEREUNDER.


D.                OWNER SHALL HAVE THE RIGHT TO COLLATERALLY ASSIGN THIS
MANAGEMENT AGREEMENT TO A LENDER PROVIDING FINANCING TO OWNER, AND MANAGER
AGREES TO EXECUTE AND DELIVER A RECOGNITION AGREEMENT, IN A COMMERCIALLY
REASONABLE FORM, PROVIDING THAT (A) SUCH LENDER MAY ASSUME OWNER‘S INTEREST IN
THIS MANAGEMENT AGREEMENT AND (B) MANAGER WILL PERFORM THE SERVICES SET FORTH
HEREIN FOR SO LONG AS SUCH LENDER CONTINUES TO PERFORM THE OBLIGATIONS OF OWNER
HEREUNDER. ANY TERMINATION HEREOF BY THE LENDER OTHER THAN IN ACCORDANCE WITH
THE TERMS OF THIS MANAGEMENT AGREEMENT (AS OPPOSED TO IN ACCORDANCE WITH THE
RECOGNITION AGREEMENT) SHALL NOT RELIEVE OWNER OF ITS OBLIGATIONS HEREUNDER. IN
NO EVENT SHALL AN ASSUMPTION BY THE LENDER UNDER SUCH A RECOGNITION AGREEMENT
RELEASE OWNER FROM ITS OBLIGATION HEREUNDER WITH RESPECT TO ACCRUED FEES OR
OTHERWISE.


E.                 ANY APPROVAL OR CONSENT REQUIRED BY OR REQUESTED OF OWNER
PURSUANT TO THE TERMS OF THIS MANAGEMENT AGREEMENT MAY BE WITHHELD IN THE SOLE
AND ABSOLUTE DISCRETION OF OWNER, UNLESS OTHERWISE EXPRESSLY PROVIDED.


F.                  MANAGER AND OWNER HEREBY EXPRESSLY ACKNOWLEDGE AND AGREE
THAT ANY THIRD PARTY ENGAGED IN ACCORDANCE WITH THE TERMS OF THIS MANAGEMENT
AGREEMENT TO PERFORM ANY OF THE SERVICES CONTEMPLATED HEREUNDER SHALL BE AT
OWNER’S EXPENSE.


G.                OWNER AND MANAGER ACKNOWLEDGE THAT NOTHING CONTAINED IN THIS
AGREEMENT SHALL RESTRICT OR OTHERWISE AFFECT THE RIGHTS OF VORNADO REALTY TRUST
OR ANY AFFILIATE THERETO IN CONNECTION WITH ANY LOAN FACILITY PROVIDED BY
VORNADO REALTY TRUST OR SUCH AFFILIATE TO ALEXANDER’S, INC. AND/OR ITS
SUBSIDIARY.


H.                ANYTHING CONTAINED IN THIS MANAGEMENT AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, MANAGER’S AGREEMENT TO UNDERTAKE THE OBLIGATIONS SET
FORTH IN THIS MANAGEMENT AGREEMENT SHALL NOT CONSTITUTE OR BE DEEMED TO
CONSTITUTE AN EXPRESS OR IMPLIED WARRANTY CONCERNING THE GENERAL AFFAIRS,
FINANCIAL POSITION, STOCKHOLDERS’ EQUITY, FINANCIAL RESULTS OF OPERATIONS OR
PROSPECTS OF OWNER.


 

17

 

--------------------------------------------------------------------------------

 
 

 


ARTICLE XIV

DECLARATION OF TRUST


A.                MANAGER SHALL USE EVERY REASONABLE MEANS TO ASSURE THAT ALL
PERSONS HAVING DEALINGS WITH MANAGER SHALL BE INFORMED THAT NO DIRECTOR,
TRUSTEE, SHAREHOLDER, OFFICER OR AGENT OF MANAGER SHALL BE HELD TO ANY PERSONAL
LIABILITY, NOR SHALL RESORT BE HAD TO THEIR PRIVATE PROPERTY FOR THE
SATISFACTION OF ANY OBLIGATION OR CLAIM OR OTHERWISE IN CONNECTION WITH THE
AFFAIRS OF OWNER, BUT THE TRUST ESTATE ONLY SHALL BE LIABLE. MANAGER RECOGNIZES
AND AGREES THAT EVERY AGREEMENT OR OTHER WRITTEN INSTRUMENT ENTERED INTO BY
MANAGER ON BEHALF OF OWNER SHALL CONTAIN A PROVISION STATING THE ABOVE
LIMITATION.


B.                 MANAGER REPRESENTS, WARRANTS AND AGREES THAT NEITHER IT NOR
ANY AFFILIATED OR RELATED PERSON OR ENTITY (INCLUDING ANY PERSON OR ENTITY
OWNING ANY INTEREST IN MANAGER) IS NOW, OR SHALL BECOME DURING THE TERM OF THIS
MANAGEMENT AGREEMENT, A BORROWER OF ANY FUNDS ADVANCED BY ALEXANDER’S, AND
MANAGER SHALL ADVISE ALEXANDER’S PROMPTLY, IN WRITING, SHOULD SUCH
REPRESENTATION AND WARRANTY BECOME UNTRUE. MANAGER SHALL, FROM TIME TO TIME,
FURNISH SUCH INFORMATION AS MAY REASONABLY BE REQUESTED BY OWNER IN ORDER TO
FACILITATE ALEXANDER‘S QUALIFICATION AS A REIT UNDER THE CODE.


ARTICLE XV

CONTINUED QUALIFICATION AS A REIT


A.                MANAGER SHALL MAKE REASONABLE EFFORTS NOT TO ENTER INTO ANY
AGREEMENT (INCLUDING, WITHOUT BEING LIMITED TO, ANY AGREEMENT FOR THE FURNISHING
OF NON-CUSTOMARY SERVICES), WITHOUT THE CONSENT OF OWNER, WITH ANY TENANT OR
OTHER OCCUPANT OF THE PROPERTY, THAT WOULD RESULT IN (A) THE DISQUALIFICATION OF
ALEXANDER’S AS A REIT ENTITLED TO THE BENEFITS OF SECTION 856 ET SEQ., OF THE
CODE, (B) THE IMPOSITION OF ANY PENALTY OR SIMILAR TAX ON ALEXANDER’S
(INCLUDING, WITHOUT BEING LIMITED TO, THE TAX IMPOSED ON THE FAILURE TO MEET
CERTAIN INCOME REQUIREMENTS UNDER SECTION 857(B)(5) OF THE CODE AND THE TAX
IMPOSED ON INCOME FROM PROHIBITED TRANSACTIONS UNDER SECTION 857(B)(6) OF THE
CODE) OR (C) ANY PART OF THE RENTAL OR OTHER CONSIDERATION PAID THEREUNDER BY
SUCH TENANT OR OCCUPANT TO ALEXANDER’S, OR TO MANAGER ON BEHALF OF ALEXANDER’S,
BEING HELD NOT TO CONSTITUTE EITHER “RENTS FROM REAL PROPERTY” OR “INTEREST ON
OBLIGATIONS SECURED BY MORTGAGES ON REAL PROPERTY OR ON INTERESTS IN REAL
PROPERTY” OR “INTEREST ON OBLIGATIONS SECURED BY MORTGAGES ON REAL PROPERTY OR
ON INTEREST IN REAL PROPERTY” OR OTHER INCOME DESCRIBED IN SECTIONS 856(C)(2)
AND (C)(3) OF THE CODE.


B.                 OWNER SHALL CAUSE ALEXANDER’S TO MAKE REASONABLE EFFORTS TO
ASSURE, BY PRIOR REVIEW OF AGREEMENTS TO BE ENTERED INTO BY MANAGER, THAT NO
SUCH AGREEMENT CONTAINS PROVISIONS THAT WOULD RESULT IN THE DISQUALIFICATION OF
ALEXANDER’S AS A REIT ENTITLED TO THE BENEFITS OF SECTION 856 ET. SEQ. OF THE
CODE, RECEIPT BY THE OWNER OF NON-QUALIFYING INCOME, OR IMPOSITION OF A PENALTY
OR SIMILAR TAX (INCLUDING, WITHOUT BEING LIMITED TO, THE TAX IMPOSED ON THE
FAILURE TO MEET CERTAIN INCOME REQUIREMENTS UNDER SECTION 857(B)(5) OF THE CODE
AND TAX IMPOSED ON INCOME FROM PROHIBITED TRANSACTIONS UNDER SECTION 857(B)(6)
OF THE CODE), AND SPECIFICALLY AGREES THAT MANAGER SHALL BE ENTITLED TO RELY
UPON THE ADVICE OF ALEXANDER’S DESIGNATED COUNSEL AS TO ANY SUCH MATTER;
PROVIDED, HOWEVER, THAT, WITHOUT REGARD TO WHETHER

18

 

--------------------------------------------------------------------------------

 
 

 


SUCH REVIEW HAS BEEN PERFORMED OR ADVICE RENDERED, IF ANY DOCUMENT OR OTHER
WRITTEN UNDERTAKING ENTERED INTO OR MADE BY OR ON BEHALF OF OWNER OR ANY
CONSTITUENT ENTITY OF OWNER SHALL, IN THE REASONABLE OPINION OF COUNSEL TO
ALEXANDER’S, CONTAIN ANY PROVISION THAT WOULD RESULT IN A SIGNIFICANT RISK OF
THE DISQUALIFICATION OF ALEXANDER’ S AS A REIT, RECEIPT BY ALEXANDER’S OF
NON-QUALIFYING INCOME, IMPOSITION ON ALEXANDER’S OF ANY PENALTY OR SIMILAR TAX
(INCLUDING, WITHOUT BEING LIMITED TO, THE TAX IMPOSED ON THE FAILURE TO MEET
CERTAIN REQUIREMENTS UNDER SECTION 857(B)(5) OF THE CODE AND THE TAX IMPOSED ON
INCOME FROM PROHIBITED  TRANSACTIONS UNDER SECTION 857(B)(6) OF THE CODE), ALL
AS PROVIDED  FOR IN SAID SECTION 856 ET SEQ., THEN:

(I)                 SUCH PROVISION SHALL PROMPTLY BE AMENDED OR MODIFIED , TO
THE REASONABLE SATISFACTION OF COUNSEL TO ALEXANDER’S SO AS TO REMOVE THE RISK
OF SUCH RESULT, SUCH AMENDMENT OR MODIFICATION  TO BE RETROACTIVE TO THE DATE OF
SUCH DOCUMENT OR OTHER UNDERTAKING, OR TO A DATE APPROVED BY COUNSEL TO
ALEXANDER’S; OR

(II)               IF A SATISFACTORY AMENDMENT OR MODIFICATION CANNOT BE AGREED
UPON AS SET FORTH IN CLAUSE (I) ABOVE, ANY SUCH DOCUMENT OR OTHER UNDERTAKING
SHALL BE TERMINATED BY ALEXANDER’S, SUCH TERMINATION TO BE RETROACTIVE TO THE
DATE OF SUCH DOCUMENT OR OTHER UNDERTAKING, OR TO A DATE APPROVED BY COUNSEL TO
ALEXANDER’S, AND EFFECTIVE AS TO ALL TERMS AND PROVISIONS OF SUCH DOCUMENT OR
OTHER UNDERTAKING, EXCEPT SUCH PROVISIONS THEREOF AS CALL FOR THE MAKING OF ANY
DISTRIBUTION OR THE PAYMENT OF ANY COMPENSATION TO ANY THIRD PARTY, FOR THE
PURPOSE OF WHICH PROVISIONS, THE TERMINATION DATE SHALL BE DEEMED TO BE WITHOUT
RETROACTIVE EFFECT.


C.                 MANAGER AGREES THAT IT SHALL COOPERATE WITH OWNER IN
ACCOMPLISHING A SATISFACTORY AMENDMENT OR MODIFICATION OF ANY SUCH DOCUMENT OR
OTHER UNDERTAKING, OR THE TERMINATION THEREOF, AND SHALL, ON REQUEST, EXECUTE
AND DELIVER ANY AND ALL AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED TO
EFFECT SUCH AMENDMENT OR MODIFICATION, OR SUCH TERMINATION. MANAGER SHALL SUBMIT
ANY AGREEMENT PROPOSED TO BE ENTERED INTO BY OR ON BEHALF OF OWNER TO OWNER’S
DESIGNATED COUNSEL FOR REVIEW A REASONABLE PERIOD OF TIME PRIOR TO THE PROPOSED
EXECUTION OF SUCH AGREEMENT.

 

19

 

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement as
of the 21st day of March, 2014.

OWNER:

 

ALEXANDER’S OF REGO RESIDENTIAL LLC, a Delaware limited liability company

 

By: Alexander’s, Inc., a Delaware corporation, its sole member

 

     By: /s/ Steve Santora               

 

     Name: Steve Santora              

 

     Title: Assistant Secretary

 

MANAGER:

 

VORNADO MANAGEMENT CORP., a New Jersey corporation

 

By: Vornado Realty L.P., as sole member

 

By: Vornado Realty Trust, its general partner

 

     By: /s/ Joseph Macnow          

 

     Name: Joseph Macnow          

 

     Title: Executive Vice President and

               Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

20

 

--------------------------------------------------------------------------------

 
 

 

 

EXHIBIT A

 

 

“Rego Park II Apartment Tower”

TAX MAP DESIGNATION:

 

BLOCK: 2080 LOT: 1002

 

CITY: New York COUNTY: Queens STATE: New York

 

21